IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00307-CR

MAURICE ANTHONY LESLIE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. FO-11-20658


                          MEMORANDUM OPINION


      The trial court convicted Appellant Maurice Anthony Leslie of the offense of

evading arrest or detention, enhanced to a state jail felony by a prior conviction for

evading arrest or detention, and assessed his punishment at fifteen months’

confinement in state jail. This appeal ensued. In his sole issue, Leslie contends that the

evidence was insufficient to support a finding that the officer was attempting a lawful

detention of him. We will affirm.

      The evidence presented in this case was as follows:         Copperas Cove Police
Officer Felis Reyna testified that at about 11:30 p.m. on the night of September 3, 2010,

he was patrolling around the 300 block of West Highway 190 when a maroon 1994

Lincoln Town Car caught his attention. The car was in the parking lot of a mechanic

shop that was closed, and Officer Reyna stated, “At that time of night, no one is usually

in there.” When asked what kind of area of Copperas Cove the mechanic shop was

located in, Officer Reyna replied, “That area is an area of interest for us. It’s real close to

Sunset and Casa. We’re pretty active and busy there.” Officer Reyna explained that

Sunset and Casa are places with high criminal activity. Officer Reyna also stated that

they have had “reports of burglaries in the Westview area or Urbankte area which is

running parallel to Sunset.”

        Officer Reyna testified that the Lincoln Town Car in the mechanic shop parking

lot was right beside the building and was “creeping” at a very slow pace. The car’s

parking lamps were on, but the headlights were off. Officer Reyna, however, described

the lighting around the mechanic shop as “very horrible.” Officer Reyna explained,

“There’s hardly any lights near that business. A couple of lights on the side of the

building that don’t illuminate anything. They don’t even hit the ground.” Officer

Reyna passed the car and then as he turned around, the car pulled out of the parking lot

and turned eastbound onto Highway 190. When asked if the car had its headlights on

when it left the parking lot or if the car continued on with just its parking lamps on,

Officer Reyna replied that the driver of the car, later identified as Leslie, turned the

headlights on at some point but that he did not know when it was.

        Officer Reyna testified that he followed the car and eventually caught up to it in

Leslie v. State                                                                          Page 2
the 700 block of Shady Lane. Officer Reyna activated his overhead lights, and the car

pulled into the driveway of a residence after about twenty to thirty feet. Before Officer

Reyna could even stop his own vehicle, Leslie exited the car.       Officer Reyna thus

hurried and exited his own vehicle.      Officer Reyna said Leslie was “immediately

defensive” when he approached him. Officer Reyna asked Leslie for his identification

and if he knew the people at the residence.       Leslie replied that the people at the

residence were old friends of his, but he acted hesitant about giving Officer Reyna his

identification. Officer Reyna said that Leslie continued to act in a defensive manner.

Officer Reyna stated, “He would approach me and then kind of step back, approach,

kind of step back, never reaching for any kind of gesture, grab a wallet or anything like

that.” Officer Reyna then asked Leslie again for his identification. Leslie made a

gesture like he was going to grab his identification or something out of his pocket but

then took off running. Officer Reyna stated that he had not decided to arrest Leslie at

that point but that he was detaining him to try to find out what was going on.

        Officer Reyna testified that when Leslie took off running, he gave chase but was

unable to catch him. Officer Reyna went back to the residence, inventoried the car, and

eventually determined that Leslie was the person that he had just attempted to stop and

detain. When Officer Reyna ran a criminal history check on Leslie, he determined that

Leslie had a previous evading arrest conviction. The State and the defense stipulated

that Leslie voluntarily turned himself in on September 14, 2010.

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

Leslie v. State                                                                    Page 3
                 In determining whether the evidence is legally sufficient to support
          a conviction, a reviewing court must consider all of the evidence in the
          light most favorable to the verdict and determine whether, based on that
          evidence and reasonable inferences therefrom, a rational fact finder could
          have found the essential elements of the crime beyond a reasonable doubt.
          Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
          13 (Tex. Crim. App. 2007). This “familiar standard gives full play to the
          responsibility of the trier of fact fairly to resolve conflicts in the testimony,
          to weigh the evidence, and to draw reasonable inferences from basic facts
          to ultimate facts.” Jackson, 443 U.S. at 319. “Each fact need not point
          directly and independently to the guilt of the appellant, as long as the
          cumulative force of all the incriminating circumstances is sufficient to
          support the conviction.” Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), cert. denied, 132 S. Ct. 2712

(2012).

          The Court of Criminal Appeals has also explained that our review of “all of the

evidence” includes evidence that was properly and improperly admitted. Conner v.

State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson, 443 U.S. at 326. Further,

direct and circumstantial evidence are treated equally: “Circumstantial evidence is as

probative as direct evidence in establishing the guilt of an actor, and circumstantial

evidence alone can be sufficient to establish guilt.” Hooper, 214 S.W.3d at 13. Finally, it

is well established that the factfinder is entitled to judge the credibility of witnesses and

can choose to believe all, some, or none of the testimony presented by the parties.

Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

          A person commits the offense of evading arrest or detention if he intentionally

flees from a person he knows is a peace officer or federal special investigator attempting

Leslie v. State                                                                               Page 4
lawfully to arrest or detain him. TEX. PENAL CODE ANN. § 38.04(a) (West Supp. 2012).

The offense is a state jail felony if the actor has been previously convicted of the offense

of evading arrest or detention. Id. § 38.04(b)(1)(A). Leslie argues that the evidence is

insufficient to support his conviction because Officer Reyna was not attempting to

lawfully detain him because the attempted detention was not based on reasonable

suspicion but rather an inarticulate hunch or suspicion.

        Under Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), the police can

stop and briefly detain a person for investigative purposes if they have a reasonable

suspicion supported by articulable facts that criminal activity may be afoot. United

States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585, 104 L. Ed. 2d 1 (1989) (citing Terry, 392
U.S. at 30).      Reasonable suspicion exists when, based on the totality of the

circumstances, the officer has specific, articulable facts that, when combined with

rational inferences from those facts, would lead him to reasonably conclude that a

particular person is, has been, or soon will be engaged in criminal activity. Ford v. State,

158 S.W.3d 488, 492-93 (Tex. Crim. App. 2005). This is an objective standard that

disregards any subjective intent of the officer making the stop and looks solely to

whether an objective basis for the stop exists. Id. at 492. Whether the totality of the

circumstances is sufficient to support an officer’s reasonable suspicion is a legal

question that we review de novo. See Madden v. State, 242 S.W.3d 504, 517 (Tex. Crim.

App. 2007).

        Leslie cites several cases to support his contention that Officer Reyna’s attempted

detention of him was not based on reasonable suspicion, but he primarily relies on Klare

Leslie v. State                                                                          Page 5
v. State, 76 S.W.3d 68 (Tex. App.—Houston [14th Dist.] 2002, pet. ref’d). In Klare, a

police officer spotted a white pickup truck parked behind a closed strip shopping

center, facing a 24-hour convenience store, at around 2:30 a.m., and there had been

burglaries in the area in the past. Id. at 71. The officer turned around to investigate

because he found the parked vehicle suspicious. Id. The vehicle was gone by the time

the officer arrived at the parking lot, but he soon found the pickup on an adjacent street.

Id. At that time, he pulled the vehicle over and subsequently discovered that the driver

was intoxicated. Id. Citing a wide variety of cases, the Fourteenth Court of Appeals

discussed the relevance of (1) the lateness of the hour, (2) the fact that the businesses

were closed, and (3) that there had been burglaries in the area to the determination of

reasonable suspicion. The court then held that the mere presence of the pickup truck in

the parking lot, without some additional fact that would arouse suspicion of criminal

activity, fell short of supporting an objectively reasonable suspicion of criminal activity.

Id. at 77. The court reasoned:

        A lawful stop must be based on more than a vehicle’s suspicious location
        or time of day. Although relevant to our analysis, both time of day and
        the level of criminal activity in the area are facts which focus on the
        suspect’s surroundings rather than on the suspect himself. Consequently,
        courts generally require an additional fact or facts particular to the
        suspect’s behavior to justify a suspicion of criminal activity.

Id. at 75. But see Tanner v. State, 228 S.W.3d 852, 858 (Tex. App.—Austin 2007, no pet.)

(criticizing analysis in Klare); but see also Hernandez v. State, No. 11-08-00136-CR, 2009
WL 4931594, at *2-3 (Tex. App.—Eastland Dec. 17, 2009, no pet.) (mem. op., not

designated for publication) (same).


Leslie v. State                                                                       Page 6
        Although the facts in Klare do resemble the facts before us in this case, we

conclude that there are additional facts here that sufficiently distinguish this case. Here,

in addition to the lateness of the hour, the fact that the mechanic shop was closed, and

the fact that the location was an “area of interest” because it was near an area with high

criminal activity, Officer Reyna described Leslie’s vehicle as “creeping” at a very slow

pace right beside the building without its headlights on even though the lighting near

the business was “very horrible.” Furthermore, Leslie pulled out of the parking lot just

after Officer Reyna drove past.      Therefore, in this case, unlike in Klare, the facts

supporting reasonable suspicion for the detention were based not only on the suspect’s

surroundings (i.e., the vehicle’s location and time of day) but also on the suspect’s

behavior (i.e., Leslie’s manner of driving). See Holland v. State, No. 05-04-00308-CR, 2004
WL 1842930, at *2-3 (Tex. App.—Dallas Aug. 18, 2004, no pet.) (not designated for

publication). Thus, even under Klare’s analysis, Officer Reyna’s attempted detention of

Leslie was supported by reasonable suspicion.

        We conclude that, based on the totality of the circumstances, Officer Reyna’s

attempted detention of Leslie was supported by reasonable suspicion; therefore, Officer

Reyna was attempting to lawfully detain Leslie. Viewing all the evidence in the light

most favorable to the verdict, we thus conclude that a rational trier of fact could have

found that Leslie committed the offense of evading arrest or detention beyond a

reasonable doubt. We overrule Leslie’s sole issue and affirm the trial court’s judgment.




Leslie v. State                                                                       Page 7
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 1, 2013
Do not publish
[CR25]




Leslie v. State                                             Page 8